George P. Stier, J.
Motion to dismiss the second cause of action against Sylvester Cosentino upon the ground that said action was barred by the Statute of Limitations. Inasmuch as the moving defendant under the second cause of action is an alleged conspirator with the other defendants to accomplish the wrong charged in the first cause of action (Green v. Davies, 83 App. Div. 216) he is united in interest with his coconspirators *964within the meaning of section 16 of the Civil Pi-actice Act. His motion to dismiss the second cause of action as not having been commenced against him within the time limited by law is denied.
Submit order on notice.